 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    PHILIP DEBEAUBIEN,                              No. 2:19-cv-1329 WBS DB
11                      Plaintiff,
12           v.                                       ORDER
13    STATE OF CALIFORNIA, CALIFORNIA
      HIGHWAY PATROL, CHP
14    LIEUTENANT TODD BROWN, CHP
      SERGEANT REGGIE WHITEHEAD,
15    CHP CHIEF BRENT NEWMAN,
16                      Defendants.
17

18          On May 14, 2021, this matter came before the undersigned pursuant to Local Rule

19   302(c)(1) for hearing of plaintiff’s amended motion to compel. (ECF No. 66.) Attorney Stewart

20   Katz appeared via Zoom on behalf of the plaintiff. Attorney Amie McTavish appeared via Zoom

21   on behalf of defendants State of California, California Highway Patrol, Todd Brown, Reggie

22   Whitehead, Brent Newman, Ryan Stonebraker, and Jeremy Dobler. Oral argument was heard and

23   plaintiff’s motion was taken under submission.

24          The amended complaint alleges generally that on August 2, 2018, California Highway

25   Patrol (“CHP”) Officer Brad Wheat stated to another CHP officer that on the previous night

26   Wheat had driven to a location intending to kill Mary Wheat, Brad Wheat’s estranged wife, and

27   plaintiff Philip Debeaubien, who was romantically involved with Mary Wheat. On September 3,

28   ////
                                                      1
 1   2018, Officer Brad Wheat, while off duty, shot plaintiff and then murdered Mary Wheat, before

 2   turning the gun on himself and committing suicide. (ECF No. 30.)

 3          As a predicate matter, the undersigned notes:

 4                  Parties may obtain discovery regarding any nonprivileged matter that
                    is relevant to any party’s claim or defense and proportional to the
 5                  needs of the case, considering the importance of the issues at stake
                    in the action, the amount in controversy, the parties’ relative access
 6                  to relevant information, the parties’ resources, the importance of the
                    discovery in resolving the issues, and whether the burden or expense
 7                  of the proposed discovery outweighs its likely benefit. Information
                    within this scope of discovery need not be admissible in evidence to
 8                  be discoverable.
 9   Fed. R. Civ. P. 26(b)(1). “Relevancy, for the purposes of discovery, is defined broadly, although

10   it is not without ultimate and necessary boundaries.” Gonzales v. Google, Inc., 234 F.R.D. 674,

11   679-80 (N.D. Cal. 2006). “The party resisting discovery ‘has the burden to show that discovery

12   should not be allowed, and the burden of clarifying, explaining, and supporting its objections.’”

13   Laub v. Horbaczewski, 331 F.R.D. 516, 521 (C.D. Cal. 2019) (quoting Oakes v. Halvorsen

14   Marine Ltd., 179 F.R.D. 281, 283 (C.D. Cal. 1998)).

15          Plaintiff’s motion to compel concerns two requests for production. Plaintiff’s Request for

16   Production No. 59 seeks:

17                  All CHP documents created prior to September 3, 2018,
                    documenting the information that Officer Dave Ward provided on
18                  August 3, 2018, to a CHP supervisor regarding Brad Wheat having
                    stated that he drove to a location to shoot someone and then kill
19                  himself.
20   Defendant CHP responded “Objection. This request calls for documents previously produced.
21   See Deposition of Todd Brown, Ex. 9-11.”1 (JS (ECF No. 76) at 2; ECF No. 76-3 at 3.)

22          In the absence of any further explanation, defendant’s citation to the deposition of Todd

23   Brown is puzzling, as Brown was testifying in his individual capacity as a defendant. (JS (ECF

24   No. 76) 9.) Brown seemingly was in no position to opine as to potentially responsive documents.

25   Moreover, that the request “calls for documents previously produced” is vague. In this regard,

26
     1
27    At the May 14, 2021 hearing, defense counsel asserted that the Joint Statement misrepresented
     defendant’s response by failing to state that defendant cited to exhibits. The Joint Statement,
28   however, accurately reproduced defendant’s response, including the citation to Ex. 9-11.
                                                        2
 1   that the request implicated documents previously produced does not address whether other

 2   responsive documents exist. Nor does the response provide any assurance that defendants even

 3   searched for responsive documents.

 4           In the Joint Statement, defendants argue that this is in fact that case, asserting that “[t]he

 5   single responsive document to request 59 . . . was produced twice”—at the Brown deposition and

 6   in response to another request for production. (JS (ECF No. 76) at 5.) If that is true, that should

 7   have been stated unequivocally in defendant’s response to plaintiff’s request. But even the

 8   reliability of this assurance is undercut by defendant’s argument that “[a]ll other communications

 9   regarding the August 3rd incident were created after the September 3rd shooting[.]” (Id. at 5)

10   (emphasis added). Plaintiff’s request is not seeking communications, but instead documents.

11   And at the May 14, 2021 hearing, plaintiff’s counsel articulated reason to believe that other

12   documents may exist.

13           The second item at issue is plaintiff’s Request for Production No 62, which states:

14                  Provide all documents communicated to or from the Risk
                    Management Administrator responsible for undertaking the duties
15                  set forth in CHP HPM 100.86 in connection with the September 3,
                    2018 shooting by Brad Wheat. (See CHP HPM 100.86, CHP1640-
16                  49.)
17   (Id. at 3.)

18           Defendant responded:

19                  Objection. This request is vague as to “duties” and “in connection.”
                    Defendant requests this request be rephrased if it is intended to
20                  request communications regarding the September 3, 2018 shooting
                    of Plaintiff.
21

22   (Id.)

23           Why defendant found the terms “duties” and “in connection” vague is entirely unclear to

24   the undersigned. Moreover, in the Joint Statement defendant’s argument does not address

25   vagueness, but now asserts the entirely new argument that “[t]here are no documents to compel

26   because no critical incident investigation was done.” (Id. at 6.) This is erroneous in two respects.
27           First, “objections not raised in a written response to discovery may not be raised for the

28   first time in a discovery motion.” O. L. v. City of El Monte, Case No. 2:20-cv-0797 RGK
                                                         3
 1   (JDEx), 2021 WL 926105, at *3 (C.D. Cal. Jan. 11, 2021). “Similarly, objections asserted in

 2   discovery responses but not raised in briefing on a discovery motion are also waived.” (Id.) In

 3   this regard, it is impressible for defendant to assert an objection in response to plaintiff’s

 4   discovery request and then assert an entirely different reason in opposing plaintiff’s motion to

 5   compel.

 6          Moreover, that a Critical Incident Investigation was not done is not responsive to

 7   plaintiff’s request. The request unambiguously seeks “all documents communicated to or from

 8   the Risk Management Administrator . . . in connection with the September 3, 2018 shooting by

 9   Brad Wheat.” (JS (ECF No. 76) at 3.) That a Critical Incident Investigation was not done does

10   not mean that the Risk Management Administrator did not receive or send documents regarding

11   the September 3, 2018 shooting. It may be that defendants conducted a search and found no

12   responsive documents. But, again, instead of stating that in response to plaintiff’s request,

13   defendant simply objected based on vagueness.

14          For the reasons stated above, in the Joint Statement, and at the May 14, 2021 hearing, the

15   undersigned will grant plaintiff’s motion to compel. This is the fifth time the undersigned has

16   granted a motion to compel filed by plaintiff. After repeated warnings, in granting plaintiff’s

17   fourth motion to compel the undersigned awarded plaintiff monetary sanctions, with the amount

18   to be determined after further briefing.2 (ECF No. 72.) Here, plaintiff’s motion again seeks

19   monetary sanctions and defendants again fail to even proffer an argument in opposition. (JS

20   (ECF No. 76) at 11-13.) This time, however, plaintiff has provided sufficient documentation in
21   support and the undersigned finds the requested fees reasonable.

22          As defendants were previously advised, “[t]he discovery process in theory should be

23   cooperative and largely unsupervised by the district court.” Sali v. Corona Regional Medical

24   Center, 884 F.3d 1218, 1219 (9th Cir. 2018). “When that cooperation breaks down, the district

25   court has broad discretion to regulate discovery conduct and, if needed, impose a wide array of

26
27   2
      On May 10, 2021, plaintiff filed a statement in support of the award of attorney’s fees. (ECF
     No. 78.) On May 13, 2021, defendants filed a statement of non-opposition. (ECF No. 79.)
28   Accordingly, plaintiff’s unopposed request will be granted.
                                                       4
 1   sanctions.” Infanzon v. Allstate Insurance Company, 335 F.R.D. 305, 311 (C.D. Cal. 2020).

 2   When the court grants a motion to compel it must “after giving an opportunity to be heard,”

 3   award “reasonable expenses incurred in making the motion, including attorney’s fees,” unless the

 4   “opposing party’s position was ‘substantially justified’ or that ‘other circumstances make an

 5   award of expenses unjust.’” Id. (quoting Fed. R. Civ. P. 37(a)(5)(A)). “The burden of

 6   establishing this substantial justification or special circumstances rests on the party being

 7   sanctioned.” Id. Moreover, “[u]nder its ‘inherent powers,’ a district court may also award

 8   sanctions in the form of attorneys’ fees against a party or counsel who acts ‘in bad faith,

 9   vexatiously, wantonly, or for oppressive reasons.’” Leon v. IDX Systems Corp., 464 F.3d 951,

10   961 (9th Cir. 2006) (quoting Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir.

11   1997)).

12             Here, in light of defendants repeated obstruction of discovery, failure to adequately

13   support its objections, and failure to demonstrate substantial justification or special

14   circumstances, the undersigned will grant plaintiff’s request for sanctions.3 Defendants are

15   further cautioned that, at some point, the undersigned may find monetary sanctions insufficient to

16   correct defendants’ behavior and look to more extreme sanctions.

17             Accordingly, upon consideration of the arguments on file and those made at the hearing,

18   and for the reasons set forth on the record at that hearing and above, IT IS HEREBY ORDERED

19   that:

20             1. Plaintiff’s April 12, 2021 amended motion to compel (ECF No. 66) is granted;
21             2. Within seven days of the date of this order defendants shall produce responsive

22   documents;

23             3. Within seven days of the date of this order defendants shall provide a declaration

24   setting forth what the search for the responsive documents consisted of;

25   ////

26
27   3
       The undersigned, however, declines plaintiff’s request to bar defendants from taking further
     discovery for sixty days as this request is not supported by any further explanation or argument.
28   (JS (ECF No. 76) at 12.) The denial is without prejudice to renewal.
                                                        5
 1            4. Within twenty-one days of the date of this order defendants shall pay plaintiff $9,790

 2   in monetary sanctions; and

 3            5. Plaintiff’s unopposed May 10, 2021 request for $8,585 in attorney’s fees (ECF No 77)

 4   is granted and defendants shall pay plaintiff this fee within twenty-one days of the date of this

 5   order.

 6   Dated: May 17, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.civil/debeaubien1329.oah.051421
23

24

25

26
27

28
                                                        6
